ORDER

The United States moves without opposition to vacate the court’s March 9, 2006 procedural dismissal order, recall the mandate, and enter judgment in a certain amount due to settlement.
When a case is settled, it is the usual course to dismiss the appeal as moot due to settlement, not to enter judgment in the agreed amount.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to vacate the March 9 dismissal order and recall the mandate is granted.
(2) The motion to enter judgment in a certain amount is denied. Absent objection received within 21 days of the date of filing of this order, this appeal will be dismissed as moot due to settlement.